              Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 1 of 16



                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF FLORIDA


                                              CIVIL COMPLAINT




 (Write the full name of each Plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit
 in the space above, please write
 "see attached " in the space and
attach an additional page with the
full list of names.)


v.                                                     Case No.:    I : Jo     cJ   107      MW/if{
                                                       (To be filled in by the Clerk 's Office)


                                                             Jury Trial Requested?
                                                             □ YES ~ NO



(Write the full name of each Defendant
who is being sued. If the names of all
the Defendants cannot fit in the space
above, please write "see attached" in
the space and attach an additional
page with the full list of names.)
- - - - - - - - - - - - - -I                                                            80:llWd Ol, 11 hlJW
                                                                                        no GNl:I :)050 0371:I




NDFL Pro Se 1 (Rev. 12/ 16) Civil Complaint
ClerkAdmin/Official/Forms                                                                    1
            Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 2 of 16




I. PARTIES TO THIS COMPLAINT

       A. Plaintiff(s)

               1. Plaintiff's Name:               _m
                                                   _\_C
                                                      _~-~-\~_9-
                                                              __\_\)_t~\7~ - - -
                   Address:              l'.Yii Sh 1lll ~ /S-2--1-\,,_        ld{\f\,<l,


                   City, State, and Zip Code:           AJ ({(,'v'l>-Aftj   FL- ~'LS-
                  Telephone:             fi;0 -~3?4-6~ome)~(l) ..:a-~L.-\--3S~e)           (Cell)




                                          _ _ _ _ _ _ _ (Home) _ _ _ _ _ _ _ (Cell)

                  (Provide this information for any additional Plaintiffs in this case by

                  attaching an additional page as needed.)

      B. Defendant(s)

             1. Defendant's Name: - - - - - - - - - - - - - - -

                   Name of Employer (ifrelevant): ~ O                  Gffiut S&\~\.~&tvS
                   Address: ~                 1t.) l ~0~£\. \j'J\, V'\\~ (2=,\ vJ

                   City, State, and Zip Code~;./\.,\~
                                                                   1
                                                                       fL    '2y7-;,t) ~ ~

NDFL Pro Se I (Rev. 12/ 16) Civil Complaint
ClerkAdmin/Official/Forms                                                                      2
            Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 3 of 16



              2. Defendant's Name: - - - - - - - - - - - - - -.,L--- - - -

                    Name of Employer (if relevant): _ _ _ _ _____ _ _ _ _ __

                    Address: - - - - - - - - - - - ~- - - - - - - - - - -




             3. Defendant's Name:
                                               - - -----------------


                    Address:
                                       -----------------------


                                  tate, and Zip Code:
                                                        -----------------
                         rovide this information for any additional Defendants in this case by

                    attaching additional pages as needed.)


II. BASIS FOR JURISDICTION

        Federal courts have limited jurisdiction. Generally, only two types of cases

        may be heard in federal court: (1) a case involving a federal question or (2)

        case involving diversity of citizenship of the parties. A "federal question"

        case arises under the United States Constitution or federal laws or treaties. 28

        U.S.C. § 1331. A "diversity" case means a citizen of one State sues a citizen

        of another State or nation. No defendant may be a citizen of the same State as

        any Plaintiff in a diversity case, and the amount in controversy must be more

NDFL Pro Se I (Rev. 12/ 16) Civi l Complaint
ClerkAdmin/OfficiaVForms                                                                         3
           Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 4 of 16



        than $75,000. 28 U.S.C. § 1332.


        What is the basis for federal court jurisdiction? (check all that apply)

       ,LPederal Question                        □   Diversity of Citizenship


        Fill out the paragraphs in this section that apply to this case.

        A. If the Basis for Jurisdiction Is a Federal Question:

                List the specific federal statutes, federal treaties, and/or provisions of the

                United States Constitution that are at issue in this case: - - - - - - -




        B. If the Basis for Jurisdiction is Diversity of Citizenship:

                1. Plaintiff(s)

                      a. Plaintiff is an individual and a citizen of: -----,.c--- - - - - - -

                      b. If any Plaintiff is a business or co        ration, list the State where the




                                    te: Businesses/Corporations must be represented by counsel.


NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/OfficiaVForms                                                                            4
            Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 5 of 16



                             Attach additional page to provide this information for additional

                             Plaintiffs.)

                2. Defendant(s)

                       a. If the Defendant is an individual, identify their citizenship below.

                              1. Defendant (name)-----------------,- - -




                             3.



                      b. If the Defendant is a corporation or business, list the state of

                             incorporation or principal place of business below.

                             1. Defendant (name)              3e..V\o ())~\U{
                                    State of Incorporation is _£
                                                               _,___-+---
                                                                   \ {:)"-C'          &
                                                                                      __ _ _ .~ -------
                                                                          . . . . .t. .

                                    or Principal Place of Business is'_-+0.:
                                                                       l---"-"~-__,~1.-
                                                                                    , -------

                          2. Defendant (name) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



                                or Principal Place of Business is --~ - - - - - - - - - -

                                (Attach additional page if necessary to list all Defendants.)

                          3. Have you previously been involved in litigation with one or more


NDFL Pro Se I (Rev. 12/ 16) Civil Complaint
ClerkAdmin/OfficiaVForms                                                                              5
           Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 6 of 16



                                of the named Defendants?

                                □   Yes      ,t.No

                                If yes, identify prior case#: _______ Date: _ _ _ __

                                Court: - - - - - - - - - - - - - - - - - - - - - -

                                Defendant:
                                               --------------------
                                Judge: _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ __

                                Result:
                                             ---------------------

III. STATEMENT OF CLAIM

         Write a short and plain statement of your claim.           Do not make legal

         arguments or quote from cases. State the facts which show what happened,

         as well as where and when it happened. State how each Defendant was

         involved and explain what a Defendant did or did not do; identify how each

         Defendant caused you harm or violated federal law. Write each statement in

         numbered paragraphs, limited as far as practicable to a single event or

         incident. If more than one claim is asserted, number each claim, and ensure

         that a short and plain statement of facts supporting each claim is included in

         the facts alleged. Attach no more than two (2) additional pages to state your

         claim.




NDFL Pro Se I (Rev. 12/16) Civil Complaint
ClerkAdmin/Official/Fonns                                                              6
           Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 7 of 16




IV. RELIEF REQUESTED

          State briefly and precisely what damages or other relief the plaintiff asks the

          court to order. Do not make legal arguments. Include any basis for claiming

          that the wrongs alleged are continuing at the present time.        Include the

          amounts of any actual damages claimed for the acts alleged and the basis for

          these amounts. Include any punitive or exemplary damages claimed, the

          amounts, and the reasons you claim you are entitled to actual or punitive

          money damages.
                                              ---------------------




 V. CERTIFICATION

        As required by Federal Rule of Civil Procedure 11 , I certify by signing below

        that to the best of my knowledge, information, and belief, this complaint: ( 1)

        is not being presented for an improper purpose, such as to harass, cause

        unnecessary delay, or needlessly increase the cost of litigation; (2) is

        supported by existing law or by a non-frivolous argument for extending,


NDFL Pro Se I (Rev. 12/ 16) Civil Complaint
ClerkAdmin/OfficiaVFonns                                                               7
           Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 8 of 16



        modifying, or reversmg existing law; (3) the factual contentions have

        evidentiary support or, will likely have evidentiary support after a reasonable

        opportunity for further investigation or discovery; and (4) the complaint

        otherwise complies with the requirements of Rule 11.


        I agree to timely notify the Clerk's Office if there is any change to my

        mailing address. I understand that my failure to keep a current address on file

        with the Clerk's Office may result in the dismissal of my case.


        Date:       4(i,{~                    Plaintiffs Signature:     8    V
         Printed Name of Plaintiff:                     ~~~~.\              Q_,J{-IZ:,
         Address:               LM\~. ~u} l ss~                                  l~
                                   A.LC{!,Y\<AJ\,           R~          3~~ l S
         E-Mail Address:                       W\~-      ~\.J-tsz,   ® ~"--\\. (($)\N\
         Telephone Number:                          <c?£G -~~ L\ '- 3 S:!6
           (Additional signature pages must be attached if there is more than one

         Plaintiff.)




NDFL Pro Se I (Rev. 12/ 16) Civil Complaint
ClerkAdmin/OfficiaVFonns                                                                 8
  Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 9 of 16



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRIC OF FLORIDA


Michael Rivers,
                        Plaintiff

       v.                                                   Case: - - - - - - - -

Zeno Office Solutions

                        Defendant                           April 21 , 2020


                                    CIVIL COMPLAINT
                                     ATTACHMENT A


   1. The Plaintiff, Michael Rivers, currently resides in the City of Alachua, County of

      Alachua, and the State of Florida currently and all times relevant to this

      complaint.

   2. Zeno Office Solutions is a Corporation with an address of 8701 Florida Mining

      Boulevard in the City of Tampa, County of Hillsborough, and the State of Florida

      and has been Incorporated and at the same address all times relevant to this

      complaint.

   3. On December 10, 2018, the Plaintiff was employed by Zeno Office Solutions.

   4. Among other duties, the Plaintiff was servicing and installing Xerox brand copiers

      and printers during his employment.

   5. While employed with Zeno the Plaintiff was required to maintain inventory in his

      personal vehicle and home and was required to answer emails, telephone calls,

      and text messages prior to and after scheduled work hours, lunch breaks, and on

      non-workdays i.e. weekends.
 Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 10 of 16



   6. On January 15, 2019, the Plaintiff resigned from Zeno Office Solutions.

   12. The Plaintiff regularly completed work at home without compensation as required

       to meet the requirements of the job and as directed by his manager David

       Rutherford.

   13. The Plaintiff was required to answer phone calls, emails, and text messages

       during his scheduled lunch hour and was required to update his company provided

       laptop computer data at home after work hours and on weekends.

   14. All parts required for service calls and re-stocking of parts inventory used were

       shipped to the Plaintiffs home address and he was required to open several boxes

      of parts both large and small after work hours and weekends.

   15. The Plaintiff was required to re-stock his personal vehicle with parts as required

      after work hours and weekends and was unable to use said vehicle for personal

      use due to "car stock" [parts needed] requirements and he was required to discard

      and/or recycle all shipping materials and parts after work hours and on weekends.

   11. The Plaintiff worked several hundred hours without properly being compensated.



WHEREFORE, the Plaintiff claims:

   1. The Defendant breached its duty to act causing significant financial loss to the
      Plaintiff.
   2. The Plaintiff is owed

                                     The PLAINTIFF



                                     By,CID
                                     Michael Rivers




                                            2
 Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 11 of 16



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRIC OF FLORIDA


Michael Rivers,
                        Plaintiff

       v.                                                  Case: - - - - - - - -

Zeno Office Solutions

                        Defendant                         April 21, 2020


                                    CIVIL COMPLAINT
                                     ATTACHMENT B


   1. The Plaintiff, Michael Rivers, claims the Defendant failed to pay overtime at a

      rate of thirty-three (33) dollars per hour.

   2. The amount calculated is as follows:

      a. Employed from December of 2018 through July of 2019 or approximately

            twenty (28) weeks.

      b. Plaintiff approximate hours worked "off' the clock and uncompensated for

            approximately fifteen (15) hours per work.

      c. Total uncompensated hours of approximately three hundred sixty-four (364).

      d.    The Plaintiff is owed approximately thirteen thousand eight hundred

            sixty (13,860) dollars.
Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 12 of 16



 3. The Plaintiff makes the claim for punitive damages as Zeno Office Solutions

    knew or should have known that its manager was requiring work "off' the clock.

    Second, Zeno Office Solutions knowingly shipped parts for service calls and

    "car" stock to the Plaintiffs home subsequently requiring working "off' the clock

    hours.

    a. The Plaintiff requests the Court order punitive damages in the amount of

        one hundred twenty-five thousand dollars (125,000).


                                 The PLAINTIFF




                                        2
      Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 13 of 16



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF FLORIDA
                               PENSACOLA DIVISION



Michael Rivers
      Plaintiff,

vs.                                                    Case No:
                                                                 ------------
Zeno Office Solutions
      Defendant(s).



   NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS
    (For Use by Prisoners and Pro Se Plaintiffs Proceeding In Forma Pauperis)

To: Zeno Office Solutions
(Name of the defendant or-if the defendant is a corporation, partnership, or association-an officer
or agent authorized to receive service)

        Why are you getting this?

      A lawsuit has been filed against you, or the entity you represent, in this court under the
number shown above. A copy of the complaint is attached.

        This is not a summons, or an official notice from the court. It is a request that, to avoid
expenses, you waive formal service of a summons by signing and returning the enclosed waiver.
To avoid these expenses, you must return the signed waiver within 60 days (give at least 30
days, or at least 60 days if the defendant is outside any judicial district of the United States) from
the date certified below by the United States Marshal Service as the date this notice was sent. Two
copies of the waiver form are enclosed, along with a stamped, self-addressed envelope or other
prepaid means for returning one copy. You may keep the other copy.

       What happens next?

         If you return the signed waiver, it will be filed with the court. The action will then proceed
as if you had been served on the date the waiver is filed, but no summons will be served on you and
you will have 60 days from the date this notice was sent (see the date certified below by the United
States Marshal Service) to answer the complaint (or 90 days if this notice is sent to you outside any
judicial district of the United States).

       If you do not return the signed waiver within the time indicated, arrangements will be made
to have the summons and complaint served on you, and you, or the entity you represent, may be
required to pay the expenses of making service.
   Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 14 of 16



Date: 4/21/2020
                                            Signature of the attorney or unrepresented party

                                            Michael Rivers
                                            Printed name

                                            13912 NW 155th Lane
                                            Address
                                            Alachua, FL 32615
                                            Address



          Certification by United States Marshal Service of Date Notice was Sent

I certify that this request was sent to the above-named defendant on the date below.


Date:
        ---------                           Signature of USMS representative
       Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 15 of 16

                                       Michael P. Rivers
              13912 NW 155 th Lane• Alachua, FL 32615 • (860) 234-3580 • mike-rivers@hotmai l.com




                                       May 4, 2020



United States District Court
401 SE P1 Avenue, Suite 243
Gainesville, FL 32601

RE: Civil Complaint

Dear Clerk:

Enclosed please find an Affidavit of Financial Status, Motion to Proceed In Forma Pauperis, and a
Civil Complaint for filing.

Should you have any questions or comment please contact me by email at mike-rivers@hotmail.com
or at 860-234-3580. Thank you for your prompt attention.


                                       /f)e?.)
                                       ~           vers

Enclosures
                           Case 1:20-cv-00107-MW-GRJ Document 1 Filed 05/11/20 Page 16 of 16

,f



     ~'c~\ ~ ,~ €\?,
     \3qJ~ tJ\W l ~ [A.~                                                                                             ~ct risrA-9e P>
     U\\.a.thlA') t=~ ~~l7                                                               .a
                                                                                         UN! rEO STATES
                                                                                         ,osr4L SElfVICE •
                                                                                                                     AL.AC  EN
                                                                                                                     32615H A, FL
                                                                                                                     ~~68~20
                                                                                                1000
                                                                                                             32601
                                                                                                                       $1.60
                                                                                                                     R2305M148067-01




                                 ~~
                                                   u\'\\'\e.c\
                                ~
                             ~
                         ~~
                                                                s~\e,';, ((S)Ll<'--+ "'6l-Lc,e_
                                                    [A.+,\-v\\~ cl e('1E- CC rVe'\)
                     ~(J
                    ~~

                                                    ~ l S£ \1- A0e\f\0Q_1 ~k d '-l3
                                                    Ga. \#')V(l\e.,J fl,,. ?-.;?J.-6ti l- C~, 5
